Citation Nr: 1523018	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  11-15 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to June 1974, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, the case was remanded for additional development [by a Veterans Law Judge other than the undersigned].  The case has now been reassigned to the undersigned.  

Correspondence by the Veteran dated in June 2014 raises a claim of service connection for diabetes.  That matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over it.   It is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on her part is required.  


REMAND

In August 2013 the Board remanded the case for a VA examination and advisory opinion regarding the likely etiology of the Veteran's asthma.  The remand instructions advised the examiner that "the Veteran is competent to report her symptoms and history," and directed the examiner that "such reports must be specifically acknowledged and considered in formulating any opinion" and that "[i]f the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so."  The March 2014 VA examiner opined that the "Veteran's asthma is less likely than not, incurred in service," and explained that a review of service records, including the March 1974 service separation examination, did not show any subjective or objective reports, diagnosis, or treatment of asthma during service.  However, the opinion did not address the Veteran's allegation that she had respiratory symptoms which were misdiagnosed as bronchitis in service and persisted thereafter (see April 2008 application for compensation).  A medical opinion that reflects consideration of her allegation is critical to the adjudication of the issue on appeal.  As the VA examiner did not acknowledge the Veteran's lay accounts of her alleged respiratory symptoms in service (and relies strictly on the contemporaneous documents-which are alleged to be incomplete) the opinion is inadequate for rating purposes, and a remand to secure another opinion that is adequate, and thus ensure compliance with the Board's prior directives, is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following:

1. The AOJ should forward the entire record to a pulmonologist (a physician other than the March 2014 VA examiner), for review and an addendum opinion regarding the etiology of the Veteran's asthma.  The entire record, including this remand, must be reviewed by the examiner.  Based on review of the record, the examiner should provide opinions that respond to the following:  

Based on the evidence in the record, including the Veteran's lay accounts (unless they are rejected as not credible, with explanation for such finding), what is the likely etiology for the Veteran's asthma.  Specifically, is it at least as likely as not (a 50% or better probability) that the Veteran's asthma was incurred or aggravated in service?  The consulting physician must specifically acknowledge and address the Veteran's allegations that she had respiratory symptoms in service that were misdiagnosed as bronchitis in service and have persisted since.  If the asthma is determined to be unrelated to the Veteran's service, the examiner must identify the [nonservice-related] etiology for the asthma considered more likely, including rationale for that finding that cites to supporting factual data in the record and/or to medical literature.  

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

